Citation Nr: 1644078	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for meniscus injury, lateral side, right knee with arthritis prior to May 15, 2014, and thereafter a rating higher than 20 percent with a separate 10 percent rating based on limitation of flexion.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for left shoulder osteoarthritis and tendonitis.

4.  Entitlement to service connection for respiratory condition.

5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985 and from January 1991 to June 1991, with service in Southwest Asia from February 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The January 2010 rating decision continued the existing 10 percent rating for meniscus injury, lateral side, right knee with arthritis.  The Veteran filed a notice of disagreement with this decision in February 2010.  The RO issued a June 2010 statement of the case and the Veteran perfected his appeal with a July 2010 VA Form 9.

The Veteran testified at a central office hearing in May 2012 before an Acting Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the claims file.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  In a September 2016 letter, the Veteran was notified of his options and given 30 days to respond or the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond.  Therefore, the Board will consider his case on the evidence of record.

In March 2014, the Board remanded this case for further development.

In an August 2014 decision review officer decision, the Veteran's meniscus injury, lateral side, right knee with arthritis was increased to 20 percent effective May 15, 2014, and he was awarded a separate 10 percent rating for limitation of flexion of the right leg (knee) effective May 15, 2014.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue has been recharacterized to include this staged rating, as reflected on the title page.

The July 2015 rating decision denied service connection for left hip condition, insomnia, left shoulder osteoarthritis and tendonitis, respiratory condition, sleep apnea, cervical spine degenerative arthritis, lumbosacral spine strain, and fatigue.  The Veteran filed a November 2015 notice of disagreement with the denials of service connection for insomnia, left shoulder osteoarthritis and tendonitis, respiratory condition, and sleep apnea.  To date, no statement of the case has been issued.  

The Board is issuing a separate document addressing the Veteran's notice of disagreement with a decision of a VA Medical Center regarding a clothing allowance issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing.  As such, a new examination is necessary.

As noted in the Introduction, the Veteran has submitted a notice of disagreement with the recent July 2015 rating decision.  As such, VA must issue a statement or the case on the issues of service connection for insomnia, left shoulder osteoarthritis and tendonitis, respiratory condition, and sleep apnea.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c) (2015)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed. All indicated studies should be conducted, and all findings reported in detail.

a.  Report the Veteran ranges of motion of the knees, in degrees, in passive motion, active motion, and in weight-bearing and nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

b.  Determine the extent the right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups.  This determination should be made in terms of the degree of additional range-of-motion loss.

The examiner must ask the Veteran if he has current flare-ups.

These determinations are required by VA regulations as interpreted by courts.  The examiner is advised that the Veteran is competent to describe his range of motion during flare-ups.

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such, the examination report will be deemed inadequate.

2.  If the benefit sought regarding the knee disability is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

3.  Issue a statement of the case on the claims of service connection for insomnia, left shoulder osteoarthritis and tendonitis, respiratory condition, and sleep apnea.  Only if a timely substantive appeal is filed should these issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

